EXHIBIT 10.20

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

Effective July 1, 2012, except as otherwise disclosed by the Company,
non-employee directors receive the following compensation for their service on
the Board of Directors and committees of the Board of Directors:

Cash Compensation

 

 

 

 

 

 

Position

 

Amount

Non-employee (“NE”) Director Annual Retainer

 

$

3,000 

 

NE Director Board Meeting Attendance Fee (telephonic)

 

1,000 (500)

 

NE Director Committee Meeting Attendance Fee - live or telephonic

 

500 

 

Chair of Board of Directors Annual Retainer

 

2,500 

 

Chair of Audit Committee Annual Retainer

 

1,000 

 

Chair of Compensation and Governance Committee Annual Retainer

 

750 

 

Chair of Nominating Committee Annual Retainer

 

750 

 

 

Stock Options

 

Each non-employee director receives an annual stock option grant of 50,000
shares of common stock, with an exercise price equal to the fair market value of
the common stock on the date of grant and a term of ten years, or an equivalent
grant of shares of restricted stock. Effective March 3, 2009, the Board of
Directors adopted a new vesting schedule for option awards and restricted stock
grants, with the grants to vest in full one year from the date of grant.

 

Expense reimbursement

 

In addition to cash and stock-based compensation, non-employee directors are
reimbursed for their out-of-pocket expenses, including travel, meals and
accommodation expenses, incurred in attending meetings of the Board of
Directors, committee meetings, and conferences with the Company’s management.






--------------------------------------------------------------------------------